 
 
 
Exhibit 10.71

 
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the SEC.
 
October 15, 2010
 
Bill Tarpley
COO
Cargo Aircraft Management, Inc.
7100 TPC Drive, Suite 100
Orlando, Florida 32822
 
Re:    Precision Combi Project Initial Phase
 
Dear Bill:
 
Thank you for your recent correspondence and conversations regarding the
Precision combi program (the “Combi Project”). As discussed, Precision is
prepared to begin work on the Combi Project to obtain FAA authorization to
permit the conversion of B757-200 aircraft (the “Aircraft”) from a passenger to
a combi configuration that meets the requirements of CAM, Air Transport
International, and their targeted customer. The parties will negotiate in good
faith a definitive agreement (“Definitive Agreement”) while the work described
in this letter is being carried out with an objective to complete negotiations
and execute the Definitive Agreement by December 1, 2010. The following terms
would be included in any Definitive Agreement entered into by the parties:
•    
CAM will convert not less than three Aircraft to combi configuration with an
option to convert a fourth Aircraft.

•    
The Basic Price for each of the first three Aircraft would be $[*]. The Basic
Price for the optional fourth Aircraft would be $[*].

•    
The Conversion Deposit would be $[*] for each Aircraft.

•    
Reasonable non-competition provisions; and reasonable royalty or reimbursement
provisions under which CAM would be reimbursed or otherwise credited for a
mutually-agreed upon portion of the non-recurring expenses CAM incurred in the
development of the Combi Project in the event other customers purchase combi
conversions from Precision.

To give the parties the best opportunity to meet the targeted timeframe,
Precision is prepared to begin work as soon as the parties sign this letter
agreement and Precision receives the Retainer.
This letter sets forth commercial terms on which Precision would undertake this
initial phase while the parties negotiate the Definitive Agreement.
Scope of Work
Precision's work in the initial phase will be as follows:
 
1.    
Begin design effort

 

 

--------------------------------------------------------------------------------

 
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the SEC.
 

2. Turn on primary vendors (release POs and complete GTAs) - Halon / Smoke,
Smoke Barrier, ECS
3. Certification plan preparation and submittal
 
This initial phase will run from October 18, 2010 through January 14, 2011.
 
Financial Terms
 
Upon execution of this letter, CAM will pay Precision a retainer of $[*] (the
“Retainer”). If either party elects to terminate the Combi Project before the
Retainer has been fully applied, Precision will refund the unearned balance. In
calculating time and materials, Precision is entitled to credit for license fees
it must pay to the OEM.
 
The Definitive Agreement will credit the Retainer against the Basic Price for
the first Aircraft (the credit will be spread evenly against the first three
milestone payments to be paid by CAM). If CAM terminates this letter agreement
because ATI is not awarded the contract for the which the Combi Project
intended, if CAM otherwise elects not to continue with the Combi Project, or if
the parties cannot reach agreement on the Definitive Agreement, then CAM will
convert two Aircraft to a Precision freighter pursuant to Precision's freighter
STC for $[*] each. CAM would be credited with [*] of the net Retainer not
refunded to CAM for each of the two Aircraft converted to a Precision freighter
against the final installment of the Basic Price.
 
Schedule
 
10/18/10    Project Start
Begin Design Effort
11/17/10    Turn On Primary Vendors (Release PO's/GTA's)
•    
Halon/Smoke

•    
Smoke Barrier

•    
ECS

12/17/10    Certification Plan Submittal
1/17/11    Preliminary Design Review
First Article Aircraft Identified and Remote Aircraft and Data Available
1/17/11    Type Board Meeting with FAA (if required)
2/17/11    Begin Preliminary Material Procurement Process
3/1/11        PSCP / Certification Basis Approved (G-1 Issue Paper Closed)
3/1/11        Aircraft Input
•    
ECS Evaluation

•    
Begin Basic Freighter Conversion as Appropriate

5/18/11    Critical Design Review
Design Complete to 90%
Test Plans Complete
Decompression Analysis Complete
ECS Analysis Complete
SSA's Updated as Required

 

--------------------------------------------------------------------------------

 
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the SEC.
 

Ops Manuals Complete (AFM, W&B, etc.)
6/17/11    Front of Aircraft Complete to Basic Freighter Configuration
7/18/11    Combi Specific Kit 100% Complete
8/17/11    Aircraft Complete (full Combi configuration)
8/29//11        Submit All Substantiation, Manuals and ICAW to FAA
9/7/11        Interior Compliance Inspection
9/7/11        Begin Company Ground Testing
9/16/11    Ground Test TIA Issued
9/16/11    Begin Certification Ground Testing
9/29/11    Issue Experimental Certificate
10/7/11    Begin Company Flight Testing
10/13/11    Company Flight Test Results
10/18/11    Flight Test TIA Issued
10/18/11    Begin Certification Flight Testing
11/17/11    Submit Final Flight Test Reports to FAA
12/19/11    FAA STC Issued
 
 
Terms and Conditions
 
Subject to CAM's obligation to convert two Aircraft to Precision freighters if
CAM terminates the letter agreement, either party shall have the right to
terminate the agreement by providing written notice of termination to the other
party not less than two business days before the effective date of the
termination. CAM shall be responsible for costs and expenses incurred up to the
termination becoming effective and for any costs and fees that Precision cannot
avoid after the termination becomes effective. Within fourteen (14) days
following termination of the Combi Project, Precision shall provide to CAM a
statement of such costs and fees incurred or unavoidable, and reimburse to CAM
the balance of the Retainer. (If the Retainer has been depleted and Precision
has not been fully paid by CAM, then CAM must immediately pay to Precision all
fees earned by Precision and all costs and expenses incurred (including
applicable OEM license fees) through the termination date; provided, however,
that CAM shall not be obligated to reimburse any amounts in excess of the
Retainer unless Precision notifies CAM with not less than fourteen (14) days
prior written notice of the date Precision reasonably expects its costs and
expenses to exceed the Retainer and CAM fails to terminate the Combi Project
prior to that date.)
 
Precision owns all rights to the Combi Project, including without limitation
exclusive ownership rights, title, and interest in and to all products, designs,
techniques, know-how, algorithms, ideas, procedures, processes, discoveries or
inventions, and all materials, reports, drawings, plans, specifications, data
and other recorded information, in preliminary or final form and on any media
whatsoever, that are conceived, reduced to practice, developed, discovered,
originated, authored, designed, generated, or otherwise created or made by any
party or person (whether solely or jointly with others) as part of the Combi
Project.
 
See attached Annex 1, which is incorporated by reference.
 

 

--------------------------------------------------------------------------------

 
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the SEC.
 

Please sign below to acknowledge CAM's agreement to the terms set forth herein.
We appreciate the opportunity to work with CAM on this project.
 
Kind regards
 
 
/s/ Gary J. Warner
Gary J. Warner
Vice President of Corporate Development
 
Acknowledged and Agreed
 
Cargo Aircraft Management, Inc.
 
 
By:    /s/ W B Tarpley            
Its:    COO                
10-17-10

 

--------------------------------------------------------------------------------

 
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for
confidential treatment and have been filed separately with the SEC.
 

Annex 1
Terms and Conditions
 
 
1.CAM shall make all payments when and in the amounts that are due without
deduction, counterclaim, setoff or withholding of any kind (except for
good-faith disputes). All payments must be made in US Dollars into the following
bank account in the United States:
 
[*]
 
2.CAM is responsible for paying any and all taxes, duties, and levies (other
than Precision's income taxes) in respect of the work.
 
3.This Agreement shall be governed by and construed in accordance with the laws
of Oregon (excluding its conflict of law provisions). CAM consents to
jurisdiction in the state courts of Oregon.
 
4.Neither CAM nor Precision may assign this Agreement nor any right or
obligation under it without the prior written consent of the other Party.
 
5.In no event shall a Party be liable to the other Party or any other person
whatsoever for any incidental, consequential damages, or exemplary damages
whatsoever.
 
 

 